           Case 1:19-cv-05428-AKH Document 25 Filed 09/12/19 Page 1 of 2




                                        STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL
      LETITIA JAMES                                                                         DIVISION OF STATE COUNSEL
    ATTORNEY GENERAL                                                                            LITIGATION BUREAU




                                                                September 12, 2019

By ECF
Hon. Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007

         Re:      Cojocaru and Haber v. CUNY, et al., Case No. 19-cv-5428 (AKH)

Your Honor:

        This Office represents Defendant the City University of New York (“CUNY”) 1 in the
above-referenced action. As per the Court’s July 12, 2019 Order (ECF No. 22), the Defendants’
responses to the Complaint are due on September 16, 2019. On behalf of Defendants CUNY, Ric
Curtis, Anthony Marcus, Barry Spunt, and Leonardo Dominguez, I write to request an extension
until October 16, 2019, to answer, move, or otherwise respond to the Complaint. 2 This is the
second request for an extension of time to respond to the Complaint; the Court granted the first
request. 3

        As set forth in our July 10, 2019 letter to the Court, this Office must make a determination
as to the representation of the four individual defendants pursuant to Public Officers Law § 17.
The Office has been diligently undertaking the representation analysis, and anticipates issuing
decisions concerning the representation of the four individual defendants shortly. We request this
extension in order to issue those decisions and to allow sufficient time for the individual

1
 John Jay College is a senior college in the CUNY system and is not a “legally cognizable entity apart from
CUNY.” Clissuras v. City Univ. of N.Y., 359 F.3d 79, 81 n.2 (2d Cir. 2004) (per curiam), cert. denied, 543 U.S. 987
(2004).
2
 While this Office is not presently representing the individual defendants in this action, this extension is requested
on their behalf for the limited purpose of protecting their litigation interests and avoiding default. See N.Y. Pub.
Off. L. § 17(c).
3
 This Office first requested an extension of time on behalf of Defendants CUNY, Curtis, Marcus, and Spunt. ECF
No. 20. This Office later requested the same extension on behalf of Defendant Dominguez. ECF Nos. 23-24.

               28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● http://www.ag.ny.gov
          Case 1:19-cv-05428-AKH Document 25 Filed 09/12/19 Page 2 of 2




defendants to secure counsel, if necessary, and for all defendants to prepare an appropriate
response to the Complaint. I contacted Plaintiffs’ counsel this afternoon inquiring whether
counsel consented to this request or, if not, the reason for counsel’s objection but did not receive a
response prior to the filing of this letter.

        There is currently an initial conference scheduled for September 27, 2019. We
respectfully request that the Court adjourn that conference until the aforementioned
representation issues have been resolved and all of the defendants have had the opportunity to
respond to the Complaint.

       Accordingly, for the reasons above, we respectfully request that the time for Defendants
to answer, move, or otherwise respond to the Complaint be extended to October 16, 2019. We
thank the Court for its consideration of this request.


                                                       Respectfully submitted,

                                                              /s/
                                                       Elyce N. Matthews
                                                       Assistant Attorney General
                                                       (212) 416-8910


To:    counsel of record (via ECF)
